Citation Nr: 0324251	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disk disease of the cervical spine, status post 
C4-6 anterior diskectomy and fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to July 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision by the Houston, Texas, Regional Office.  


REMAND

In March 2003, the Board undertook evidentiary development on 
this claim under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the record shows the veteran 
has been notified of this change and how it applies to her 
claim for individual unemployability, she was not adequately 
notified as to how it applies to the increased rating claim 
on appeal.

In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with a March 2003 development memorandum the Board obtained 
additional VA medical evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  The veteran also submitted additional medical 
evidence in support of her claim to the Board in August 2003 
without waiver of AOJ consideration.

The Board notes that during this appeal the regulations for 
rating disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  Generally, where the law or regulations governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  

In addition, in claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Although 
the record reveals a June 2003 VA orthopedic examination 
report was obtained as a result of the March 2003 development 
memorandum, the provided report does not adequately address 
the extent of the veteran's neurological disability.  
Therefore, an additional medical opinion is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should advise her of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated her for 
degenerative disk disease of the cervical 
spine since July 2001.  The AOJ should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  

3.  The veteran should then be scheduled 
for a VA neurological examination for an 
opinion as to the current nature and 
extent of her disability due to 
degenerative disk disease of the cervical 
spine.  Range of motion studies of the 
cervical spine should be conducted.  The 
examiner should address all present 
symptom manifestations appropriate to the 
site of the diseased disk and, if 
applicable, the degree to which the 
disorder has resulted in a specific nerve 
group impairment (e.g., complete or 
incomplete (mild, moderate, or severe) 
paralysis).  The examiner should also 
discuss (1) whether the veteran has 
experienced any incapacitating episodes 
over the previous 12 months as a result 
of this disorder and the duration of each 
such episode or (2) if there is any 
evidence of marked interference with 
employment solely due to this disorder.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinion given

4.  The AOJ should review the veteran's 
claim in light of all additional evidence 
received since the July 2001 supplemental 
statement of the case (SSOC) (and in 
particular the evidence obtained by the 
Board).  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC, including consideration 
of all applicable regulatory changes 
involving the evaluation of disabilities 
of the spine.  The veteran and her 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


